In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-06-538 CR

____________________


EX PARTE HENRY BOUTTE




On Appeal from the Criminal District Court
Jefferson County, Texas

Trial Cause No. 2146 (94956)




MEMORANDUM OPINION 
 On November 28, 2006, the trial court denied Henry Boutte's application for writ of
habeas corpus without conducting an evidentiary hearing or issuing the writ of habeas
corpus.  We questioned our jurisdiction over the appeal.  We received no response.
	No appeal lies from the refusal to issue a writ of habeas corpus unless the trial court
rules on the merits of the applicant's claim.  Ex parte Hargett, 819 S.W.2d 866 (Tex. Crim.
App. 1991); Noe v. State, 646 S.W.2d 230 (Tex. Crim. App. 1983).  In this case, the trial
court did not address the merits of Boutte's petition.  The trial court did not issue a writ of
habeas corpus, nor did the court conduct an evidentiary hearing on the application for the
writ.  Compare Ex parte Silva, 968 S.W.2d 367 (Tex. Crim. App. 1998); Ex parte
McCullough, 966 S.W.2d 529 (Tex. Crim. App. 1998).  We hold we have no jurisdiction
over this appeal.  Accordingly, it is ordered that the appeal be dismissed for want of
jurisdiction.
	APPEAL DISMISSED.
 
								____________________________
									CHARLES KREGER
										Justice

Opinion Delivered January 17, 2007 
Do Not Publish
Before Gaultney, Kreger, and Horton, JJ.